DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 were originally presented having a filing date of 21 February 2021.

Information Disclosure Statement
The information disclosure statements (IDSs), submitted on 21 February 2021, and 26 July 2022, comply with 37 C.F.R. 1.197.  Accordingly, the IDSs have been considered by the Examiner.  Initialed copies of the 1449 Forms are enclosed herewith.

Drawings
The drawings, filed on 21 February 2021, are accepted by the Examiner.

Claim Objections
Claims 9 and 17 “recoding overrides.”  Examiner is interpreting this recitation a recording overrides.  Clarification from the application is requested if this interpretation is inconsistent with applicant’s invention.  
Claim 19, recites “a lane-level information”.  It is unclear whether this is the same or different from the “lane-level information” recited in the “receive” step.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In January, 2019 (updated October 2019), the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter. According to the guidelines, a claim is directed to non-statutory subject matter if:
•	STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
•	STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
o	STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
o	STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
o	STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Using the two-step inquiry, it is clear that claim 1 is directed toward non-statutory subject matter as shown below.
STEP 1: Do claims 1, 10 and 19 fall within one of the statutory categories?  Yes, because claims 1, 10 and 19 are directed toward a method (claim 1), an apparatus (claim 10), and a non-transitory computer-readable storage medium (claim 19), all of which fall within one of the statutory categories.
STEP 2A (PRONG 1): Is the claim directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, claims 1, 10 and 19 are directed to abstract ideas.
With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
1.	Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
2.	Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
3.	Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
As per claims 1, 10 and 19 the method (claim 1), apparatus (claim 10), and non-transitory computer-readable medium (claim 19) are mental processes that can be performed in the mind and, therefore, an abstract idea.  In particular, claim 1 recites the abstract ideas of 
“obtaining[ing] lane-level information of a road ” (claim 1, 10, 19), 
“convert[ing] the lane-level information to probabilities (claim 1) ... to a state transition function ...  ” (claim 10), and
obtaining[ing] a policy as a solution to probabilities  ... ” (claim 1).  These recitations merely consist of observing the road and the lanes of the road, and assessing the success of a lane transition (converting lane information into probabilities or a state transition).  This is equivalent to a person observing the road and the lanes of the road and mentally assessing the risk of a lane-level transition.  The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person, observing the road and the lanes of the road and mentally assessing the risk of a lane-level transition.  The mere nominal recitations that the method is executed by the “apparatus,” “processor,” “non-transitory computer-readable medium,” and “executable instructions ... executed by a processor” does not take the limitation out of the mental process grouping. 
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?  No, the claim does not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
•	an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
•	an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
•	an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
•	an additional element effects a transformation or reduction of a particular article to a different state or thing; and
•	an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
•	an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
•	an additional element adds insignificant extra-solution activity to the judicial exception; and 
•	an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claim 1 does not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into practical application.  Claim 1 further recites the additional element of “receiv[ing] a destination.”  This additional element further limits the abstract idea without integrating the abstract idea into practical application or significantly more.  In particular, the “receiving a destination … “ step is recited at a high level of generality (i.e., as a general means of gathering an electronic representation of an area or navigational data or planned path data) and amount to mere data gathering, a form of insignificant extra-solution activity added to the judicial exception per MPEP 2106.05(g), because the steps characterize pre solution activity, such as an individual choosing the destination.  
Claim 1 still further includes the additional elements “an apparatus” (claim 10, Ln. 1), “a processor” (claim 10, Ln. 2), “a non-transitory computer-readable medium” (claim 19, Ln. 1), and “executable instructions ... executed by a processor” (claim 19, Ln. 1-2).  These elements are not sufficient to amount to significantly more than the judicial exception because they fail to integrate the exception into practical application.  The mere inclusion of instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea is indicative that the judicial exception has not been integrated into a practical application.  In the instant case, the method accomplishes obtaining and converting the lane level-information by “apparatus”, comprising “a processor”, or “a non-transitory computer-readable medium”, comprising “executable instructions executed by a processor” i.e. via computers.  Thus, it is clear that the abstract idea is merely implemented on a computer, which is indicative of the abstract idea having not been integrated in the practical application.  The “apparatus,” “processor,” “non-transitory computer-readable medium,” and “executable instructions ... executed by a processor” merely describes how to generally “apply” the otherwise metal judgements in a generic or general purpose computing environment.  The apparatus, processor, non-transitory computer-readable medium, and executable instructions executed by a processor are recited at a high level of generality and merely automate the obtaining and converting steps.
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No, claims 1, 10 and 19 do not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
•	adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
•	simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Claim 1 do not recite any specific limitation or combination of limitations that are well-understood, routine, conventional (WURC) activity in the field.  In particular, 
“receiving a destination ... “;(claim 1); and
“transmit[ting] the navigation map ... “ (claim 19).
Receiving and transmitting data are fundamental, i.e. WURC, activities performed by processors, such as processors, cloud servers, and computers operating on with navigational data in claims 1 and 19.  Further, applicant’s specification does not provide any indication that the receiving and transmitting activities of the method are performed using anything other than a conventional computer.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data (which is one example listed in applicant’s disclosure as a remedial action) is a well understood, routine, and conventional function.
Thus, since claims 1, 10 and 19 are: (a) directed toward abstract ideas; (b) do not recite additional elements that integrate the judicial exception into practical application; and (c) do not recites additional elements that amount to significantly more than the judicial exception, it is clear that claims 1, 10 and 19 is directed to non-statutory subject matter.
Claim 2 recites the additional element:
wherein the lane-level information is obtained at a host vehicle.
This additional element fails to integrate the exception into a practical application nor does it amount to significantly more than the judicial exception. 
Claim 3 recites the additional element:
wherein the lane-level information is obtained from several vehicles.
This additional element fails to integrate the exception into a practical application nor does it amount to significantly more than the judicial exception.
Claim 4 recites the additional element:
wherein the lane-level information comprises at least two of environment information, vehicle information, or human information.
This additional element fails to integrate the exception into a practical application nor does it amount to significantly more than the judicial exception.
Claim 5 recites the additional element:
wherein the environment information comprises at least two of traffic patterns, pedestrian patterns, or traversal difficulties information of lane segments.
This additional element fails to integrate the exception into a practical application nor does it amount to significantly more than the judicial exception.
Claim 6 recites the additional element:
wherein the vehicle information comprises preferred routes of a user and transfer of control requests by the user.
This additional element fails to integrate the exception into a practical application nor does it amount to significantly more than the judicial exception.
Claim 7 recites the additional elements:
recording first times of automated traversal of the road with stop on the road; 
recording second times of automated traversal of the road without stops on the road; 
recording third times of manual traversal of the road with stop on the road; and 
recording fourth times of manual traversal of the road without stops on the road.
These additional elements further limit the abstract idea without integrating the abstract idea into practical application or significantly more.  In particular, the elements, recording first second, third and fourth times, add insignificant extra-solution activity to the judicial exception, per MPEP 2106.05(g), because they characterize post-solution activity, such as an individual obtaining and recalling the times of automated traversal of the road with stops and no stops, and the times of manual traversal of the road with stops and no stops.
Claim 8 recites the additional element:
recording successor lane segments during manual traversal.
This additional element further limits the abstract idea without integrating the abstract idea into practical application or significantly more.  In particular, the elements, recording successor land segments during manual traversal, adds insignificant extra-solution activity to the judicial exception, per MPEP 2106.05(g), because it characterize post-solution activity, such as an individual obtaining and recalling the successor lane segments during manual traversal.
Claim 9 recites the additional element:
Recoding [recording] overrides by a human of an automated travel control.
This additional element further limits the abstract idea without integrating the abstract idea into practical application or significantly more.  In particular, the elements, recording successor land segments during manual traversal, adds insignificant extra-solution activity to the judicial exception, per MPEP 2106.05(g), because it characterize post-solution activity, such as an individual obtaining and recalling the overrides by a human of an automated travel control.
Claim 11, recites the additional element:
wherein the lane-level information is obtained at a host vehicle.
This additional element fails to integrate the exception into a practical application nor does it amount to significantly more than the judicial exception. 
Claim 12, recites the additional element:
wherein the lane-level information is obtained from several vehicles.
This additional element fails to integrate the exception into a practical application nor does it amount to significantly more than the judicial exception.
Claim 13, recites the additional element:
wherein the lane-level information comprises at least two of environment information, vehicle information, or human information.
This additional element fails to integrate the exception into a practical application nor does it amount to significantly more than the judicial exception.
Claim 14, recites the additional element:
wherein the environment information comprises at least two of traffic patterns, pedestrian patterns, or traversal difficulties information of lane segments.
This additional element fails to integrate the exception into a practical application nor does it amount to significantly more than the judicial exception.
Claim 15, recites the additional element:
wherein the vehicle information comprises preferred routes of a user and transfer of control requests by the user.
This additional element fails to integrate the exception into a practical application nor does it amount to significantly more than the judicial exception.
Claim 16, recites the additional elements:
recording first times of automated traversal of the road with stop on the road; 
recording second times of automated traversal of the road without stops on the road; 
recording third times of manual traversal of the road with stop on the road; and 
recording fourth times of manual traversal of the road without stops on the road.
These additional elements further limit the abstract idea without integrating the abstract idea into practical application or significantly more.  In particular, the elements, recording first second, third and fourth times, add insignificant extra-solution activity to the judicial exception, per MPEP 2106.05(g), because they characterize post-solution activity, such as an individual obtaining and recalling the times of automated traversal of the road with stops and no stops, and the times of manual traversal of the road with stops and no stops.
Claim 17, recites the additional elements:
recording successor lane segments during manual traversal; and 
recoding [recording] overrides by a human of an automated travel control.
These additional elements further limit the abstract idea without integrating the abstract idea into practical application or significantly more.  In particular, the elements, recording first second, third and fourth times, add insignificant extra-solution activity to the judicial exception, per MPEP 2106.05(g), because they characterize post-solution activity, such as an individual obtaining and recalling the times of automated traversal of the road with stops and no stops, and the times of manual traversal of the road with stops and no stops.
Claim 18, recites the abstract idea:
obtain a policy as a solution to a model that uses the state transition function.
This limitation represents a concept performed in the human mind (including an observation, judgment and opinion) and therefore does not serve to integrate the judicial exception into a practical application nor does it amount to significantly more than the judicial exception.
Claim 20, recites the additional element:
receive a destination and a current location.
This additional element further limits the abstract idea without integrating the abstract idea into practical application or significantly more.  In particular receiving a destination and a current location, add insignificant extra solution activity to the judicial exception, per MPEP 2106.06(g), because they characterize pre-solution activity, such as an individual recalling the current location and destination.
Claim 20, further recites the abstract idea:
obtain a lane-level route from the current location to the destination using the navigation map.
This limitation represents a concept performed in the human mind (including an observation, judgment and opinion) and therefore does not serve to integrate the judicial exception into a practical application nor does it amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 and 10  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication Number 2018/0299290 to Slavin et al. (hereafter Slavin).
As per claim 1, Slavin discloses [a] method for lane-level route planning (see at least Slavin, Abstract), comprising:
obtaining lane-level information of a road (see at least Slavin, [0046] disclosing that drivers en route, may receive guidance on personal computers 206 at home or work, or on on-board systems 207, or on mobile devices 208 (including hand-held navigation devices as well as mobile telephones). Instructions 209 can also be returned to the traffic signal control devices 204 to better manage traffic. As a result, various users of the system (e.g., drivers of commercial vehicles, passenger automobiles, etc.) may receive lane level route guidance 210 that is tailored to their particular need or objective; and [0047] disclosing that a navigation engine that uses the lane-level information along with a more elaborate network graph makes it possible to generate recommended lane-level routes),
wherein the road comprises a first lane and a second lane (see at least Slavin, [0047] disclosing that guidance takes into account the time and effort spent in changing lanes <interpreted as a first lane and a second lane> as well as expected operant speeds in lanes and at and through intersections (whether signalized or unsignalized), or expected speeds in merging and weaving sections and lanes on highways), and
wherein the lane-level information comprises first lane information related to the first lane and second lane information related to the second lane (see at least Slavin, [0047] disclosing that a navigation engine that uses the lane-level information along with a more elaborate network graph makes it possible to generate recommended lane-level routes; [0054] discloses that the lane-level navigation system and its supporting database, recognizing this pattern of congestion in the appropriate lane-level context, and acknowledging certain driver behaviors, is capable of optimizing the path at the lane level and guiding the driver accordingly; [0064] disclosing that a lane-level network (otherwise known as a lane graph) is a model to represent the detailed information on the lane use regulation);
converting the lane-level information to probabilities for a state transition function (see at least Slavin, [0055] disclosing that a feature of the lane-level database is that the lane connectors support the storage of data indicating the tendency, or probability, of drivers to use the particular connector; and [0056] disclosing an anticipatory lane change (shown in Fig. 6) and examples.);
receiving a destination (see at least Slavin, [0057] disclosing that an element of the lane-level navigation system is the inclusion of a lane-level route optimizer which can be used in addition to or instead of a link-level optimizer. Given the origin, destination and vehicle type and preference (e.g., high occupancy vehicle (HOV), car vs. truck, value of time, etc.), the link-level optimizer computes candidate paths represented by a sub-network or a veritable "hammock" of link sequences connecting an origin and a destination; and claim 33, reciting a lane-level route optimizer that evaluates predicted conditions along candidate paths from an origin to a destination); and 
obtaining a policy as a solution to a model that uses the state transition function (see at least Slavin, [0058] disclosing that the navigation engine 700 can be illustrated in the diagram in FIG. 7. In navigation engine 700, historical speed data 701 are used to populate a geographic database and model 702 representing the region-wide network.  And further that the network is used to establish temporal and spatial patterns of traffic flow and congestion.  Known traffic signal timing and management data 703 and estimates of travel demand 704, either measured or calibrated using historical data ( e.g., traffic counts), also are stored with the network model and used to run simulations).
As per claim 10, Slavin discloses [a]n apparatus for lane-level route planning (see at least Slavin, Abstract), comprising:
a processor (see at least Slavin, [0046]  disclosing guidance on personal computers 206 at home or work, or on on-board systems 207, or on mobile devices 208 (including hand-held navigation devices as well as mobile telephones). Instructions 209 can also be returned to the traffic signal control devices 204 to better manage traffic) configured to:
obtain lane-level information of a road (see at least Slavin, [0046] disclosing that drivers en route, may receive guidance on personal computers 206 at home or work, or on on-board systems 207, or on mobile devices 208 (including hand-held navigation devices as well as mobile telephones). Instructions 209 can also be returned to the traffic signal control devices 204 to better manage traffic. As a result, various users of the system (e.g., drivers of commercial vehicles, passenger automobiles, etc.) may receive lane level route guidance 210 that is tailored to their particular need or objective; and [0047] disclosing that a navigation engine that uses the lane-level information along with a more elaborate network graph makes it possible to generate recommended lane-level routes),
wherein the road comprises a first lane and a second lane (see at least Slavin, ), and
wherein the lane-level information comprises first lane information related to the first lane and second lane information related to the second lane (see at least Slavin, [0047] disclosing that guidance takes into account the time and effort spent in changing lanes <interpreted as a first lane and a second lane> as well as expected operant speeds in lanes and at and through intersections (whether signalized or unsignalized), or expected speeds in merging and weaving sections and lanes on highways): and 
convert the lane-level information to a state transition function (see at least Slavin, [0055] disclosing that a feature of the lane-level database is that the lane connectors support the storage of data indicating the tendency, or probability, of drivers to use the particular connector; and [0056] disclosing an anticipatory lane change (shown in Fig. 6) and examples.),
the state transition function is used to obtain a route to a destination (see at least Slavin, [0057] disclosing that an element of the lane-level navigation system is the inclusion of a lane-level route optimizer which can be used in addition to or instead of a link-level optimizer. Given the origin, destination and vehicle type and preference ( e.g., high occupancy vehicle (HOV), car vs. truck, value of time, etc.), the link-level optimizer computes candidate paths represented by a sub-network or a veritable "hammock" of link sequences connecting an origin and a destination; and claim 33, reciting a lane-level route optimizer that evaluates predicted conditions along candidate paths from an origin to a destination; [0058] disclosing that the navigation engine 700 can be illustrated in the diagram in FIG. 7. In navigation engine 700, historical speed data 701 are used to populate a geographic database and model 702 representing the region-wide network.   And further that the network is used to establish temporal and spatial patterns of traffic flow and congestion.  Known traffic signal timing and management data 703 and estimates of travel demand 704, either measured or calibrated using historical data ( e.g., traffic counts), also are stored with the network model and used to run simulations).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-4, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Slavin as applied to claims 1 and 10 above, and further in view of U.S. Patent Publication Number 2016/0098496 to Joshi et al. (hereafter Joshi).
As per claim 2, Slavin discloses all of the limitations of claim 1, as discussed above.  But Slavin does not explicitly disclose the following limitation:
wherein the lane-level information is obtained at a host vehicle.
However, Joshi discloses this limitation (see at least Joshi, [0033] disclosing that the computing device 100 can also be coupled to one or more sensors 116,118,120, and 122.  The sensors 116, 118, 120, and 122 can capture data and/or signals for processing by an inertial measurement unit (IMU), a dead-reckoning system, a global navigation satellite system (GPS) light detection and ranging (LIDAR) system, a radar system, a sonar system, an image-based sensor system, or any other type of system capable of capturing information specific to the environment surrounding a vehicle, including features of the route being travelled by the vehicle, or other localized position data and/or signals and outputting corresponding data and/or signals to the CPU 102; [0034] disclosing that the sensors 118 and 120 can also capture data representative of changes in x, y, and z-axis position, velocity, acceleration, rotation angle, and rotational angular rate for the vehicle).
Slavin and Joshi are analogous art to claim 3 because they are in the same field of route planning, particularly, lane-level route planning.  Slavin relates to lane-level vehicle routing and navigation apparatus that includes a simulation module performing a microsimulation of individual vehicles in a traffic stream, and a lane-level optimizer evaluating conditions along the candidate paths from an origin to a destination, determined by the simulation module, and determining recommended lane-level maneuvers along the candidate paths (see at least Slavin, Abstract).  Joshi relates to a method of modeling an intersection structure of a roadway that includes receiving a first data set including road lane information, and receiving a second data set including vehicle trajectory information for an intersection structure of a roadway and determining lane node locations from at least one of the first and second data sets (see at least Joshi, Abstract).
Therefore it would be prima facie obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for lane-level route planning including, obtaining lane-level information of a road comprising first and second lanes, and where the lane-level information relates to the lanes, converting the lane-level information to probabilities for a state transition function, receiving a destination, and obtaining a policy as a solution to a model that uses the state transition function, as disclosed in Slavin, to provide the benefit of the lane-level information obtained from the host vehicle, as disclosed in Joshi.  Doing so would provide the benefit of providing accurate, detailed intersection maps with less preparation effort (see at least Joshi, [0006]).
As per claim 3, Slavin discloses all of the limitations of claim 1, as discussed above.  But Slavin does not explicitly disclose the following limitation:
wherein the lane-level information is obtained from several vehicles.
However Joshi discloses this limitation (see at least Joshi, [0035] disclosing that the computing device 100 can be located within a test or experimental data gathering vehicle or can be located remotely from a vehicle in an alternate location (not shown), and if the computing device 100 is located remotely from the vehicle, the vehicle can include the capability of communicating with the computing device 100; [0046] disclosing that FIG. 4 illustrates an exemplary set of active vehicle tracks 156 obtained from processed LIDAR data of vehicles  <interpreted as lane-level information obtained from several vehicles> actually passing through at least a portion of the roadway intersection 150 of FIG. 3).
Slavin and Joshi are analogous art to claim 3 because they are in the same field of route planning, particularly, lane-level route planning.  Slavin relates to lane-level vehicle routing and navigation apparatus that includes a simulation module performing a microsimulation of individual vehicles in a traffic stream, and a lane-level optimizer evaluating conditions along the candidate paths from an origin to a destination, determined by the simulation module, and determining recommended lane-level maneuvers along the candidate paths (see at least Slavin, Abstract).  Joshi relates to a method of modeling an intersection structure of a roadway that includes receiving a first data set including road lane information, and receiving a second data set including vehicle trajectory information for an intersection structure of a roadway and determining lane node locations from at least one of the first and second data sets (see at least Joshi, Abstract).
Therefore it would be prima facie obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for lane-level route planning including, obtaining lane-level information of a road comprising first and second lanes, and where the lane-level information relates to the lanes, converting the lane-level information to probabilities for a state transition function, receiving a destination, and obtaining a policy as a solution to a model that uses the state transition function, as disclosed in Slavin, to provide the benefit of the lane-level information obtained from several vehicles, as disclosed in Joshi.  Doing so would provide the benefit of providing accurate, detailed intersection maps with less preparation effort (see at least Joshi, [0006]).
As per claim 4, Slavin discloses all of the limitations of claim 1, as discussed above.  But Slavin does not explicitly disclose the following limitation:
wherein the lane-level information comprises at least two of environment information, vehicle information, or human information.
However, Joshi discloses this limitation (see at least Joshi, [0035] disclosing that in order to gather the lane data, the vehicle should be driven in one lane along the route 129 at least once.  Multiple passes may be employed to improve the accuracy of the LID AR data, or by picking up additional road indicators that may have been hidden or disrupted by adjacent traffic, pole reflectivity <interpreted as environmental information>, vehicle speed <interpreted as vehicle information>, and other factors <interpreted as human information>).
Slavin and Joshi are analogous art to claim 4 because they are in the same field of route planning, particularly, lane-level route planning.  Slavin relates to lane-level vehicle routing and navigation apparatus that includes a simulation module performing a microsimulation of individual vehicles in a traffic stream, and a lane-level optimizer evaluating conditions along the candidate paths from an origin to a destination, determined by the simulation module, and determining recommended lane-level maneuvers along the candidate paths (see at least Slavin, Abstract).  Joshi relates to a method of modeling an intersection structure of a roadway that includes receiving a first data set including road lane information, and receiving a second data set including vehicle trajectory information for an intersection structure of a roadway and determining lane node locations from at least one of the first and second data sets (see at least Joshi, Abstract).
Therefore it would be prima facie obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for lane-level route planning including, obtaining lane-level information of a road comprising first and second lanes, and where the lane-level information relates to the lanes, converting the lane-level information to probabilities for a state transition function, receiving a destination, and obtaining a policy as a solution to a model that uses the state transition function, as disclosed in Slavin, to provide the benefit of the lane-level information comprising at least two of environment information, vehicle information, or human information, as disclosed in Joshi.  Doing so would provide the benefit of providing accurate, detailed intersection maps with less preparation effort (see at least Joshi, [0006]).
As per claim 11, Slavin discloses all of the limitations of claim 10, as discussed above.  But Slavin does not explicitly disclose the following limitation:
wherein the lane-level information is obtained at a host vehicle.
However, Joshi discloses this limitation (see at least Joshi, [0033] disclosing that the computing device 100 can also be coupled to one or more sensors 116,118,120, and 122.  The sensors 116, 118, 120, and 122 can capture data and/or signals for processing by an inertial measurement unit (IMU), a dead-reckoning system, a global navigation satellite system (GPS) light detection and ranging (LIDAR) system, a radar system, a sonar system, an image-based sensor system, or any other type of system capable of capturing information specific to the environment surrounding a vehicle, including features of the route being travelled by the vehicle, or other localized position data and/or signals and outputting corresponding data and/or signals to the CPU 102; [0034] disclosing that the sensors 118 and 120 can also capture data representative of changes in x, y, and z-axis position, velocity, acceleration, rotation angle, and rotational angular rate for the vehicle).
Slavin and Joshi are analogous art to claim 11 because they are in the same field of route planning, particularly, lane-level route planning.  Slavin relates to lane-level vehicle routing and navigation apparatus that includes a simulation module performing a microsimulation of individual vehicles in a traffic stream, and a lane-level optimizer evaluating conditions along the candidate paths from an origin to a destination, determined by the simulation module, and determining recommended lane-level maneuvers along the candidate paths (see at least Slavin, Abstract).  Joshi relates to a method of modeling an intersection structure of a roadway that includes receiving a first data set including road lane information, and receiving a second data set including vehicle trajectory information for an intersection structure of a roadway and determining lane node locations from at least one of the first and second data sets (see at least Joshi, Abstract).
Therefore it would be prima facie obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus for lane-level route planning including, obtaining lane-level information of a road comprising first and second lanes, and where the lane-level information relates to the lanes, converting the lane-level information to probabilities for a state transition function, receiving a destination, and obtaining a policy as a solution to a model that uses the state transition function, as disclosed in Slavin, to provide the benefit of the lane-level information obtained from the host vehicle, as disclosed in Joshi.  Doing so would provide the benefit of providing accurate, detailed intersection maps with less preparation effort (see at least Joshi, [0006]).
As per claim 12, Slavin discloses all of the limitations of claim 1, as discussed above.  But Slavin does not explicitly disclose the following limitation:
wherein the lane-level information is obtained from several vehicles.
However Joshi discloses this limitation (see at least Joshi, [0035] disclosing that the computing device 100 can be located within a test or experimental data gathering vehicle or can be located remotely from a vehicle in an alternate location (not shown), and if the computing device 100 is located remotely from the vehicle, the vehicle can include the capability of communicating with the computing device 100; [0046] disclosing that FIG. 4 illustrates an exemplary set of active vehicle tracks 156 obtained from processed LIDAR data of vehicles  <interpreted as lane-level information obtained from several vehicles> actually passing through at least a portion of the roadway intersection 150 of FIG. 3).
Slavin and Joshi are analogous art to claim 12 because they are in the same field of route planning, particularly, lane-level route planning.  Slavin relates to lane-level vehicle routing and navigation apparatus that includes a simulation module performing a microsimulation of individual vehicles in a traffic stream, and a lane-level optimizer evaluating conditions along the candidate paths from an origin to a destination, determined by the simulation module, and determining recommended lane-level maneuvers along the candidate paths (see at least Slavin, Abstract).  Joshi relates to a method of modeling an intersection structure of a roadway that includes receiving a first data set including road lane information, and receiving a second data set including vehicle trajectory information for an intersection structure of a roadway and determining lane node locations from at least one of the first and second data sets (see at least Joshi, Abstract).
Therefore it would be prima facie obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus for lane-level route planning including, obtaining lane-level information of a road comprising first and second lanes, and where the lane-level information relates to the lanes, converting the lane-level information to probabilities for a state transition function, receiving a destination, and obtaining a policy as a solution to a model that uses the state transition function, as disclosed in Slavin, to provide the benefit of the lane-level information obtained from several vehicles, as disclosed in Joshi.  Doing so would provide the benefit of providing accurate, detailed intersection maps with less preparation effort (see at least Joshi, [0006]).
As per claim 13, Slavin discloses all of the limitations of claim 10, as discussed above.  But Slavin does not explicitly disclose the following limitation:
wherein the lane-level information comprises at least two of environment information, vehicle information, or human information.
However, Joshi discloses this limitation (see at least Joshi, [0035] disclosing that in order to gather the lane data, the vehicle should be driven in one lane along the route 129 at least once.  Multiple passes may be employed to improve the accuracy of the LID AR data, or by picking up additional road indicators that may have been hidden or disrupted by adjacent traffic, pole reflectivity <interpreted as environmental information>, vehicle speed <interpreted as vehicle information>, and other factors <interpreted as human information>).
Slavin and Joshi are analogous art to claim 13 because they are in the same field of route planning, particularly, lane-level route planning.  Slavin relates to lane-level vehicle routing and navigation apparatus that includes a simulation module performing a microsimulation of individual vehicles in a traffic stream, and a lane-level optimizer evaluating conditions along the candidate paths from an origin to a destination, determined by the simulation module, and determining recommended lane-level maneuvers along the candidate paths (see at least Slavin, Abstract).  Joshi relates to a method of modeling an intersection structure of a roadway that includes receiving a first data set including road lane information, and receiving a second data set including vehicle trajectory information for an intersection structure of a roadway and determining lane node locations from at least one of the first and second data sets (see at least Joshi, Abstract).
Therefore it would be prima facie obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus for lane-level route planning including, obtaining lane-level information of a road comprising first and second lanes, and where the lane-level information relates to the lanes, converting the lane-level information to probabilities for a state transition function, receiving a destination, and obtaining a policy as a solution to a model that uses the state transition function, as disclosed in Slavin, to provide the benefit of the lane-level information comprising at least two of environment information, vehicle information, or human information, as disclosed in Joshi.  Doing so would provide the benefit of providing accurate, detailed intersection maps with less preparation effort (see at least Joshi, [0006]).
Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Slavin and Joshi as applied to claims 4 and 13 above, and further in view of U.S. Patent Number 11,199,841 to Van Den Berg.
As per claim 5, the combination of Slavin and Joshi disclose all of the limitations of claim 4, as discussed above.  Joshi further discloses traffic patterns and pedestrian patterns (see at least Joshi, [0038]disclosing that a plurality of sensors gather relevant data, such as velocity, accelerations, wheel revolution speed, and distance to objects within the surrounding environment <interpreted as traffic and pedestrian patterns>  for use by the computer device to estimate position and orientation of the test vehicle, steering angle for a dead-reckoning system, images for processing by an image sensor, test vehicle position in global coordinates based on signals from a plurality of satellites, or any other data and/or signals that could be used to determine the current state of the test vehicle or determine the position of the test vehicle in respect to its environment; and [0043] further disclosing that a data set  includes vehicle trajectory information from an intersection structure of a roadway that may be obtained as a second data set and/or may be received from a second source).  But neither Slavin nor Joshi explicitly disclose traversal difficulties information of lane segments.
However, Van Den Berg discloses traversal difficulties (see at least Van Den Berg, col. 3, ln. 53-57 disclosing that the ADS 400 of the vehicle 402 is operative to manage interactions of the vehicle 402 with one or more object s<interpreted as traversal difficulties information>  and determine a trajectory for the vehicle resulting in actuator commands that cause the vehicle to move towards a destination; and col. 11, ln. 4-8 disclosing that the trajectory can be determined by considering other elements of the environment of the vehicle such as objects detected by the perception unit 430 that are included in the surroundings of the vehicle).
Slavin, Joshi and Van Der Berg are analogous art to claim 5 because they are in the same field of route planning, particularly, lane-level route planning.  Slavin relates to lane-level vehicle routing and navigation apparatus that includes a simulation module performing a microsimulation of individual vehicles in a traffic stream, and a lane-level optimizer evaluating conditions along the candidate paths from an origin to a destination, determined by the simulation module, and determining recommended lane-level maneuvers along the candidate paths (see at least Slavin, Abstract).  Joshi relates to a method of modeling an intersection structure of a roadway that includes receiving a first data set including road lane information, and receiving a second data set including vehicle trajectory information for an intersection structure of a roadway and determining lane node locations from at least one of the first and second data sets (see at least Joshi, Abstract).  Van Den Berg relates to methods and systems that determine autonomous vehicle optimal routing policy which includes determining a set of states representing portions of lanes (see at least Van Den Berg, Abstract).
Therefore it would be prima facie obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for lane-level route planning including, obtaining lane-level information of a road comprising first and second lanes, and where the lane-level information relates to the lanes, converting the lane-level information to probabilities for a state transition function, receiving a destination, and obtaining a policy as a solution to a model that uses the state transition function, as disclosed in Slavin and Joshi, to provide the benefit of the environmental information comprising traversal difficulties information of lane segments, as disclosed in Van Der Berg.  Doing so would provide a safe driving behavior for the autonomous vehicle (see at least Van Den Berg, col. 10, ln. 6-15).
As per claim 14, the combination of Slavin and Joshi disclose all of the limitations of claim 13, as discussed above.  Joshi further discloses traffic patterns and pedestrian patterns (see at least Joshi, [0038]disclosing that a plurality of sensors gather relevant data, such as velocity, accelerations, wheel revolution speed, and distance to objects within the surrounding environment <interpreted as traffic and pedestrian patterns>  for use by the computer device to estimate position and orientation of the test vehicle, steering angle for a dead-reckoning system, images for processing by an image sensor, test vehicle position in global coordinates based on signals from a plurality of satellites, or any other data and/or signals that could be used to determine the current state of the test vehicle or determine the position of the test vehicle in respect to its environment; and [0043] further disclosing that a data set  includes vehicle trajectory information from an intersection structure of a roadway that may be obtained as a second data set and/or may be received from a second source).  But neither Slavin nor Joshi explicitly disclose traversal difficulties information of lane segments.
However, Van Den Berg discloses traversal difficulties (see at least Van Den Berg, col. 3, ln. 53-57 disclosing that the ADS 400 of the vehicle 402 is operative to manage interactions of the vehicle 402 with one or more object s<interpreted as traversal difficulties information>  and determine a trajectory for the vehicle resulting in actuator commands that cause the vehicle to move towards a destination; and col. 11, ln. 4-8 disclosing that the trajectory can be determined by considering other elements of the environment of the vehicle such as objects detected by the perception unit 430 that are included in the surroundings of the vehicle).
Slavin, Joshi and Van Der Berg are analogous art to claim 14 because they are in the same field of route planning, particularly, lane-level route planning.  Slavin relates to lane-level vehicle routing and navigation apparatus that includes a simulation module performing a microsimulation of individual vehicles in a traffic stream, and a lane-level optimizer evaluating conditions along the candidate paths from an origin to a destination, determined by the simulation module, and determining recommended lane-level maneuvers along the candidate paths (see at least Slavin, Abstract).  Joshi relates to a method of modeling an intersection structure of a roadway that includes receiving a first data set including road lane information, and receiving a second data set including vehicle trajectory information for an intersection structure of a roadway and determining lane node locations from at least one of the first and second data sets (see at least Joshi, Abstract).  Van Den Berg relates to methods and systems that determine autonomous vehicle optimal routing policy which includes determining a set of states representing portions of lanes (see at least Van Den Berg, Abstract).
Therefore it would be prima facie obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus for lane-level route planning including, obtaining lane-level information of a road comprising first and second lanes, and where the lane-level information relates to the lanes, converting the lane-level information to probabilities for a state transition function, receiving a destination, and obtaining a policy as a solution to a model that uses the state transition function, as disclosed in Slavin and Joshi, to provide the benefit of the environmental information comprising traversal difficulties information of lane segments, as disclosed in Van Der Berg.  Doing so would provide a safe driving behavior for the autonomous vehicle (see at least Van Den Berg, col. 10, ln. 6-15).
Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Slavin and Joshi as applied to claims 4 and 13 above, and further in view of U.S. Patent Publication Number 2016/0347327 to Kondo et al. (hereafter Kondo) and U.S. Patent Publication Number 2017/0227966 to Monzen et al. (hereafter Monzen).
As per claim 6, the combination of Slavin and Joshi discloses all of the limitations of claim 4, as discussed above.  But neither Slavin nor Joshi disclose the limitation:
wherein the vehicle information comprises preferred routes of a user and transfer of control requests by the user.
However, Monzen discloses the transfer of control (see at least Monzen, [0038] disclosing that the manual driving section includes a section that is not an autonomous driving section (e.g. a freeway) and a section where it is difficult for the vehicle to travel by autonomous driving control even within the autonomous driving section.  The section where it is difficult for the vehicle to travel by autonomous driving control is specified based on the road shape, pavement markings, traffic information, weather information, past history of stopping of autonomous driving control; and [0074]).
Kondo further discloses the preferred routes (see at least Kondo, [0067] disclosing that  the determination is made whether the lane change links are made based on designation of a driver <interpreted as preferred routes of a user> which is input from the input unit 53 of the driving information device 50 of the vehicle 40 including or not including a section of level 4 that does not recommend the lane change from the viewpoint of the traffic volume although there is no legal restrictions). 
Slavin, Joshi, Kondo and Monzen are analogous art to claim 6 because they are in the same field of route planning, particularly, lane-level route planning.  Slavin relates to lane-level vehicle routing and navigation apparatus that includes a simulation module performing a microsimulation of individual vehicles in a traffic stream, and a lane-level optimizer evaluating conditions along the candidate paths from an origin to a destination, determined by the simulation module, and determining recommended lane-level maneuvers along the candidate paths (see at least Slavin, Abstract).  Joshi relates to a method of modeling an intersection structure of a roadway that includes receiving a first data set including road lane information, and receiving a second data set including vehicle trajectory information for an intersection structure of a roadway and determining lane node locations from at least one of the first and second data sets (see at least Joshi, Abstract).  Kondo relates to an autonomous vehicle driving assist system, method and program that determines a planned route of a vehicle, including an autonomous driving control, and a transition from autonomous to manual driving (see at least Kondo, Abstract).  Monzen relates to a lane change support device configured to store a plurality of control levels having different reasons for restricting a lane change for each lane of the road associated with a position on the lane (see at least Monzen, Abstract).
Therefore it would be prima facie obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for lane-level route planning including, obtaining lane-level information of a road comprising first and second lanes, and where the lane-level information relates to the lanes, converting the lane-level information to probabilities for a state transition function, receiving a destination, and obtaining a policy as a solution to a model that uses the state transition function, where the lane-level information comprises vehicle information, as disclosed in Slavin and Joshi, to provide the benefit of the vehicle information comprising preferred routs of a user and transfer of control request by a user, as disclosed in Monzen and Kondo.  Doing so would provide the benefit of determining the appropriate transition from autonomous to manual driving (see at least Kondo, [0003]).
As per claim 15, the combination of Slavin and Joshi discloses all of the limitations of claim 4, as discussed above.  But neither Slavin nor Joshi disclose the limitation:
wherein the vehicle information comprises preferred routes of a user and transfer of control requests by the user.
However, Monzen discloses the transfer of control (see at least Monzen, [0038] disclosing that the manual driving section includes a section that is not an autonomous driving section (e.g. a freeway) and a section where it is difficult for the vehicle to travel by autonomous driving control even within the autonomous driving section.  The section where it is difficult for the vehicle to travel by autonomous driving control is specified based on the road shape, pavement markings, traffic information, weather information, past history of stopping of autonomous driving control; and [0074]).
Kondo further discloses the preferred routes (see at least Kondo, [0067] disclosing that  the determination is made whether the lane change links are made based on designation of a driver <interpreted as preferred routes of a user> which is input from the input unit 53 of the driving information device 50 of the vehicle 40 including or not including a section of level 4 that does not recommend the lane change from the viewpoint of the traffic volume although there is no legal restrictions). 
Slavin, Joshi, Kondo and Monzen are analogous art to claim 15 because they are in the same field of route planning, particularly, lane-level route planning.  Slavin relates to lane-level vehicle routing and navigation apparatus that includes a simulation module performing a microsimulation of individual vehicles in a traffic stream, and a lane-level optimizer evaluating conditions along the candidate paths from an origin to a destination, determined by the simulation module, and determining recommended lane-level maneuvers along the candidate paths (see at least Slavin, Abstract).  Joshi relates to a method of modeling an intersection structure of a roadway that includes receiving a first data set including road lane information, and receiving a second data set including vehicle trajectory information for an intersection structure of a roadway and determining lane node locations from at least one of the first and second data sets (see at least Joshi, Abstract).  Kondo relates to an autonomous vehicle driving assist system, method and program that determines a planned route of a vehicle, including an autonomous driving control, and a transition from autonomous to manual driving (see at least Kondo, Abstract).  Monzen relates to a lane change support device configured to store a plurality of control levels having different reasons for restricting a lane change for each lane of the road associated with a position on the lane (see at least Monzen, Abstract).
Therefore it would be prima facie obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus for lane-level route planning including, obtaining lane-level information of a road comprising first and second lanes, and where the lane-level information relates to the lanes, converting the lane-level information to probabilities for a state transition function, receiving a destination, and obtaining a policy as a solution to a model that uses the state transition function, where the lane-level information comprises vehicle information, as disclosed in Slavin and Joshi, to provide the benefit of the vehicle information comprising preferred routs of a user and transfer of control request by a user, as disclosed in Monzen and Kondo.  Doing so would provide the benefit of determining the appropriate transition from autonomous to manual driving (see at least Kondo, [0003]).
Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Slavin as applied to claims 1 and 10 above, and further in view of Kondo and U.S. Patent Publication Number 2019/0311559 to Bigio et al. (hereafter Bigio).
As per claim 7, Slavin discloses all of the limitations of claim 1, as discussed above.  But Slaving does not explicitly disclose the limitations:
wherein obtaining the lane-level information of the road comprises: recording first times of automated traversal of the road with stop on the road;
recording second times of automated traversal of the road without stops on the road;
recording third times of manual traversal of the road with stop on the road; and 
recording fourth times of manual traversal of the road without stops on the road.
However, Kondo discloses the automated and manual traversal of the road limitations (see at least Kondo, [0038] disclosing that the manual driving section includes a section that is not an autonomous driving section (e.g. a freeway) and a section where it is difficult for the vehicle to travel by autonomous driving control even within the autonomous driving section.  The section where it is difficult for the vehicle to travel by autonomous driving control is specified based on the road shape, pavement markings, traffic information, weather information, past history of stopping of autonomous driving control <interpreted as recording times of automated and manual traversal>; and [0074] ).
Bigio, further discloses the traversal of the road with and without limitations (see at least Bigio, Abstract; [0026] disclosing a user interface that provides details about the autonomous driving benefits for a journey at the end of each trip and can keep a log of autonomous driving (AD) and manual driving (MD) history. The metrics that would be monitored and displayed may include one or more, but is not limited to, a time on the road <interpreted as traversal of the road without stops>, a time in traffic, money spent on electricity for a battery, a time in manual mode, a time in autonomous mode, multiple stops <interpreted as traversal of the road with stops>, hard accelerations, hard brakes, a time spent above the speed limit, routes taken, multiple stops along the way, regenerated energy, non-regenerated energy; and [0130]).
Slavin, Kondo and Bigio are analogous are to claim 7 because they are in the same field of route planning, particularly, lane-level route planning.  Slavin relates to lane-level vehicle routing and navigation apparatus that includes a simulation module performing a microsimulation of individual vehicles in a traffic stream, and a lane-level optimizer evaluating conditions along the candidate paths from an origin to a destination, determined by the simulation module, and determining recommended lane-level maneuvers along the candidate paths (see at least Slavin, Abstract).  Kondo relates to an autonomous vehicle driving assist system, method and program that determines a planned route of a vehicle, including an autonomous driving control, and a transition from autonomous to manual driving (see at least Kondo, Abstract).  Bigio relates to user interface that provides details about the autonomous driving benefits for a journey at the end of each trip and can keep a log of autonomous driving and manual driving history (see at least Bigio, Abstract).
Therefore it would be prima facie obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for lane-level route planning including, obtaining lane-level information of a road comprising first and second lanes, and where the lane-level information relates to the lanes, converting the lane-level information to probabilities for a state transition function, receiving a destination, and obtaining a policy as a solution to a model that uses the state transition function, as disclosed in Slavin, to provide the benefit of the lane-level information comprising recording times of automated and manual traversal of roads with and without stops, as disclosed in Kondo and Bigio.  Doing so would provide the benefit data from which a user can learn the benefits of autonomous driving (see at least Bigio, [0003]).
As per claim 16, Slavin discloses all of the limitations of claim 10, as discussed above.  But Slaving does not explicitly disclose the limitations:
wherein obtaining the lane-level information of the road comprises: recording first times of automated traversal of the road with stop on the road;
recording second times of automated traversal of the road without stops on the road;
recording third times of manual traversal of the road with stop on the road; and 
recording fourth times of manual traversal of the road without stops on the road.
However, Kondo discloses the automated and manual traversal of the road limitations (see at least Kondo, [0038] disclosing that the manual driving section includes a section that is not an autonomous driving section (e.g. a freeway) and a section where it is difficult for the vehicle to travel by autonomous driving control even within the autonomous driving section.  The section where it is difficult for the vehicle to travel by autonomous driving control is specified based on the road shape, pavement markings, traffic information, weather information, past history of stopping of autonomous driving control <interpreted as recording times of automated and manual traversal>; and [0074] ).
Bigio, further discloses the traversal of the road with and without limitations (see at least Bigio, Abstract; [0026] disclosing a user interface that provides details about the autonomous driving benefits for a journey at the end of each trip and can keep a log of autonomous driving (AD) and manual driving (MD) history. The metrics that would be monitored and displayed may include one or more, but is not limited to, a time on the road <interpreted as traversal of the road without stops>, a time in traffic, money spent on electricity for a battery, a time in manual mode, a time in autonomous mode, multiple stops <interpreted as traversal of the road with stops>, hard accelerations, hard brakes, a time spent above the speed limit, routes taken, multiple stops along the way, regenerated energy, non-regenerated energy; and [0130]).
Slavin, Kondo and Bigio are analogous are to claim 16 because they are in the same field of route planning, particularly, lane-level route planning.  Slavin relates to lane-level vehicle routing and navigation apparatus that includes a simulation module performing a microsimulation of individual vehicles in a traffic stream, and a lane-level optimizer evaluating conditions along the candidate paths from an origin to a destination, determined by the simulation module, and determining recommended lane-level maneuvers along the candidate paths (see at least Slavin, Abstract).  Kondo relates to an autonomous vehicle driving assist system, method and program that determines a planned route of a vehicle, including an autonomous driving control, and a transition from autonomous to manual driving (see at least Kondo, Abstract).  Bigio relates to user interface that provides details about the autonomous driving benefits for a journey at the end of each trip and can keep a log of autonomous driving and manual driving history (see at least Bigio, Abstract).
Therefore it would be prima facie obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for lane-level route planning including, obtaining lane-level information of a road comprising first and second lanes, and where the lane-level information relates to the lanes, converting the lane-level information to probabilities for a state transition function, receiving a destination, and obtaining a policy as a solution to a model that uses the state transition function, as disclosed in Slavin, to provide the benefit of the lane-level information comprising recording times of automated and manual traversal of roads with and without stops, as disclosed in Kondo and Bigio.  Doing so would provide the benefit data from which a user can learn the benefits of autonomous driving (see at least Bigio, [0003]).
Claims 8, 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Slavin as applied to claims 1 and 10 above, and further in view of Kondo.
As per claim 8, Slavin discloses all of the limitations of claim 1, as discussed above.  But Slaving does not explicitly disclose the limitation:
wherein obtaining the lane-level information of the road comprises: recording successor lane segments during manual traversal.
However, Kondo discloses this limitation (see at least Kondo, [0038] disclosing that the manual driving section includes a section that is not an autonomous driving section (e.g. a freeway) and a section where it is difficult for the vehicle to travel by autonomous driving control even within the autonomous driving section.  The section where it is difficult for the vehicle to travel by autonomous driving control is specified based on the road shape, pavement markings, traffic information, weather information, past history of stopping of autonomous driving control <interpreted as recording times of automated and manual traversal>; and [0074]).
Slavin and Kondo are analogous are to claim 8 because they are in the same field of route planning, particularly, lane-level route planning.  Slavin relates to lane-level vehicle routing and navigation apparatus that includes a simulation module performing a microsimulation of individual vehicles in a traffic stream, and a lane-level optimizer evaluating conditions along the candidate paths from an origin to a destination, determined by the simulation module, and determining recommended lane-level maneuvers along the candidate paths (see at least Slavin, Abstract).  Kondo relates to an autonomous vehicle driving assist system, method and program that determines a planned route of a vehicle, including an autonomous driving control, and a transition from autonomous to manual driving (see at least Kondo, Abstract).  
Therefore it would be prima facie obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for lane-level route planning including, obtaining lane-level information of a road comprising first and second lanes, and where the lane-level information relates to the lanes, converting the lane-level information to probabilities for a state transition function, receiving a destination, and obtaining a policy as a solution to a model that uses the state transition function, as disclosed in Slavin, to provide the benefit of obtaining the lane-level information of the road that comprises recording successor lane segments during manual travel, as disclosed in Kondo.  Doing so would provide the benefit of determining the appropriate transition from autonomous to manual driving (see at least Kondo, [0003]).
As per claim 9, Slavin discloses all of the limitations of claim 1, as discussed above.  But Slaving does not explicitly disclose the limitation:
wherein obtaining the lane-level information of the road comprises: recoding [recording] overrides by a human of an automated travel control.
However, Kondo discloses this limitation (see at least Kondo, [0038] disclosing that the manual driving section includes a section that is not an autonomous driving section (e.g. a freeway) and a section where it is difficult for the vehicle to travel by autonomous driving control even within the autonomous driving section.  The section where it is difficult for the vehicle to travel by autonomous driving control is specified based on the road shape, pavement markings, traffic information, weather information, past history of stopping of autonomous driving control <interpreted as recording times of automated and manual traversal>; and [0074]).
Slavin and Kondo are analogous are to claim 7 because they are in the same field of route planning, particularly, lane-level route planning.  Slavin relates to lane-level vehicle routing and navigation apparatus that includes a simulation module performing a microsimulation of individual vehicles in a traffic stream, and a lane-level optimizer evaluating conditions along the candidate paths from an origin to a destination, determined by the simulation module, and determining recommended lane-level maneuvers along the candidate paths (see at least Slavin, Abstract).  Kondo relates to an autonomous vehicle driving assist system, method and program that determines a planned route of a vehicle, including an autonomous driving control, and a transition from autonomous to manual driving (see at least Kondo, Abstract).  
Therefore it would be prima facie obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for lane-level route planning including, obtaining lane-level information of a road comprising first and second lanes, and where the lane-level information relates to the lanes, converting the lane-level information to probabilities for a state transition function, receiving a destination, and obtaining a policy as a solution to a model that uses the state transition function, as disclosed in Slavin, to provide the benefit of obtaining the lane-level information of the road that comprises recording overrides by a human of an automated travel control, as disclosed in Kondo.  Doing so would provide the benefit of determining the appropriate transition from autonomous to manual driving (see at least Kondo, [0003]).
As per claim 17, Slavin discloses all of the limitations of claim 10, as discussed above.  But Slaving does not explicitly disclose the limitation:
wherein obtaining the lane-level information of the road comprises: recording successor lane segments during manual traversal; and recoding [recording] overrides by a human of an automated travel control.
However, Kondo discloses these limitations (see at least Kondo, [0038] disclosing that the manual driving section includes a section that is not an autonomous driving section (e.g. a freeway) and a section where it is difficult for the vehicle to travel by autonomous driving control even within the autonomous driving section.  The section where it is difficult for the vehicle to travel by autonomous driving control is specified based on the road shape, pavement markings, traffic information, weather information, past history of stopping of autonomous driving control <interpreted as recording times of automated and manual traversal>; and [0074]).
Slavin and Kondo are analogous are to claim 17 because they are in the same field of route planning, particularly, lane-level route planning.  Slavin relates to lane-level vehicle routing and navigation apparatus that includes a simulation module performing a microsimulation of individual vehicles in a traffic stream, and a lane-level optimizer evaluating conditions along the candidate paths from an origin to a destination, determined by the simulation module, and determining recommended lane-level maneuvers along the candidate paths (see at least Slavin, Abstract).  Kondo relates to an autonomous vehicle driving assist system, method and program that determines a planned route of a vehicle, including an autonomous driving control, and a transition from autonomous to manual driving (see at least Kondo, Abstract).  
Therefore it would be prima facie obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus for lane-level route planning including, obtaining lane-level information of a road comprising first and second lanes, and where the lane-level information relates to the lanes, converting the lane-level information to probabilities for a state transition function, receiving a destination, and obtaining a policy as a solution to a model that uses the state transition function, as disclosed in Slavin, to provide the benefit of obtaining the lane-level information of the road that comprises recording successor lane segments during manual traversal, and recording overrides by a human of an automated travel control, as disclosed in Kondo.  Doing so would provide the benefit of determining the appropriate transition from autonomous to manual driving (see at least Kondo, [0003]).
Claims 19 and 20 is rejected under 35 U.S.C. 103 as being unpatentable over Van Der Berg and Joshi.
As per claim 19, Van Der Berg discloses [a] non-transitory computer-readable storage medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations (see at least Van Der Berg, ) comprising operations to: 
... obtain a navigation map from the lane-level information, the navigation map comprising a state transition graph and a reward function (see at least Van Der Berg, col. 4, Ln. 50-56 disclosing that at operation 114, the lane graph determiner 494 receives a map including one or more roads. The roads include one or more highways. The roads are the multiple options that the vehicle may take when moving towards a given destination; and col. 9 Ln. 60-64 disclosing that the cost function takes as inputs the costs associated with the actions <interpreted as a reward function> defined herein that a vehicle may take for transitioning from one state to another state of the lane graph <interpreted as a state transition graph), ... 
transmit the navigation map to a vehicle, wherein the vehicle uses the navigation map to obtain lane-level routes (see at least Van Der Berg, Fig. 1B; Col. 10, Ln. 61 to Col. 11, Ln. 7 disclosing that the operations described with reference to FIGS. 1A-B can be performed to determine a routing policy that is used as part of a motion planning process, e.g., performed by the motion planner 450, for determining a trajectory of the autonomous vehicle for a period of time.  And further that the lane graph determiner 494 may generate a lane graph which can be used at least in part by the trajectory generator 454 to determine the trajectory. The trajectory can be determined by considering other elements of the environment of the vehicle such as objects detected by the perception unit 430 that are included in the surroundings of the vehicle).  But Van Der Berg does not explicitly disclose the limitations:
receive from vehicles traversing a road respective lane-level information; ... 
wherein a lane-level information comprises at least two of environment information, vehicle information, or human information ... .
However, Joshi discloses the receive limitation (see at least Joshi, [0035] disclosing that the computing device 100 can be located within a test or experimental data gathering vehicle or can be located remotely from a vehicle in an alternate location (not shown), and if the computing device 100 is located remotely from the vehicle, the vehicle can include the capability of communicating with the computing device 100; [0046] disclosing that FIG. 4 illustrates an exemplary set of active vehicle tracks 156 obtained from processed LIDAR data of vehicles  <interpreted as lane-level information obtained from several vehicles> actually passing through at least a portion of the roadway intersection 150 of FIG. 3.).
Joshi further discloses the lane-level information limitation (see at least Joshi, [0035] disclosing that in order to gather the lane data, the vehicle should be driven in one lane along the route 129 at least once.  Multiple passes may be employed to improve the accuracy of the LID AR data, or by picking up additional road indicators that may have been hidden or disrupted by adjacent traffic, pole reflectivity <interpreted as environmental information>, vehicle speed <interpreted as vehicle information>, and other factors <interpreted as human information>).
Both Van Der Berg and Joshi are analogous art to claim 19because they are in the same field of route planning, particularly, lane-level route planning.  Van Den Berg relates to methods and systems that determine autonomous vehicle optimal routing policy which includes determining a set of states representing portions of lanes (see at least Van Den Berg, Abstract). Joshi relates to a method of modeling an intersection structure of a roadway that includes receiving a first data set including road lane information, and receiving a second data set including vehicle trajectory information for an intersection structure of a roadway and determining lane node locations from at least one of the first and second data sets (see at least Joshi, Abstract).  
Therefore it would be prima facie obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer-readable medium that obtains a navigation map from the lane-level information, the map comprising a state transition graph and a reward function, and transmits the navigation map to a vehicle where the vehicle uses the map to obtain lane-level routes, as disclosed in Van Der Berg, to provide the benefit of receiving from vehicles traversing a road respective lane-level information, where the lane-level information comprises at least two of environment information, vehicle information, or human information, as disclosed in Joshi.  Doing so would provide accurate, detailed intersection maps with less preparation effort (see at least Joshi, [0006]).
As per claim 20, the combination of Van Der Berg and Joshi disclose all of the limitations of claim 19, as discussed above.  Van Der Berg further discloses the limitations:
receive a destination and a current location (see at least Van Der Berg, Col. 10, Ln. 20-25, disclosing that the determination of the optimal policy includes the calculation of an expected cost function starting from the destination of the vehicle to a position of the vehicle and optimizing the expected cost function); and
obtain a lane-level route from the current location to the destination using the navigation map (see at least Van Der Berg, Col. 11, Ln. 20-26, disclosing that the ADS 400 is coupled with perception systems 410, a calibration system 495, a mapping system 490, and a lane graph determiner 494. One or more of the mapping system 490, the lane graph determiner 494, and the calibration system 495 can be implemented in a same electronic device as the ADS 400 ; and Col. 12, Ln. 12-18, disclosing that the inputs related to the position and the destination of the vehicle include the position of the vehicle 402 in the world, the position of the vehicle on a map, a road topology, and a route for the vehicle 402. The route for the vehicle 402 may include a start position and a destination position).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M. BRADY III whose telephone number is (571)272-7458. The examiner can normally be reached Monday - Friday 8:00 am - 5;30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on (313) 446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PATRICK M. BRADY III
Examiner
Art Unit 3666



/PATRICK M BRADY/Examiner, Art Unit 3666   

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666